REASONS FOR ALLOWANCE
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/30/2022 and 12/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites the limitation “establishing an RDMA connection between said storage server and a first storage server client of said plurality of storage server clients;
after establishing said RDMA connection, said storage server sending one or more table entries of said plurality of table entries to said particular storage server client, 
said one or more table entries including a particular table entry of said plurality of table entries that includes a particular remote access key value for a particular cache line of said plurality of cache lines; 
after sending one or more table entries, receiving, via said RDMA connection from said particular storage server client, a RDMA request to access said particular cache line, 
said request including said particular remote access key value included in said particular table entry; 
identifying, by the storage server, access credentials associated with the particular storage server client; 
determining whether the particular storage server client has permission to perform an RDMA access to the particular cache line based on the access credentials and the particular remote access key value”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0043, 0052, 0074 and FIG. 4].  Said limitations, in combination with the other recited limitations of claim 5, are not taught or suggested in a reasonable combination of prior art.
The closest prior art of record includes: 
Nesbit et al. (U.S. Patent No. 9164702) which teaches a list controlling access to data chunks stored on hosts by clients, establishing a RDMA connection between a client and a host, the client making a RDMA request to access a data chunk on a host, the client being associated with an ID and chunks associated with a key, and allowing a client to access the chunk when the client and host are within the same protection domain but does not teach the host sending RDMA table entries to the client after establishing a connection, or the host storing a RDMA table.
Diehl et al. (U.S. Patent No. 9977760) which teaches the host containing a cache of file descriptor entries, each descriptor entry containing an access key corresponding to a chunk but does not teach establishing a RDMA connection between the host and client and subsequently sending the client file descriptor entries.  
Nakajima et al. (U.S. PGPub No. 2016/0170895) which teaches a host issuing a memory binding request to storage system, and receiving mapping entries in return but does not teach the mapping entries mapping hosts to storage areas, or including an access key.  
Claims 2-10 depends from claim 1, and are considered allowable for at least the same reasons as claim 1. Claim 11 contains similar limitations to claim 1, and is considered allowable for at least the same reasons as claim 1. Claims 12-20 depend from claim 11, and are considered allowable for at least the same reasons as claim 11.

Response to Arguments








Applicant’s arguments, see pages 11-13, filed 2/3/2022, with respect to amended claims 1 and 11 have been fully considered and are persuasive.  The 103 rejection of claims 1 and 11 have been withdrawn. 

Conclusion










Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE WU/Examiner, Art Unit 2133